DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment filed on 4/16/2021. As directed by the amendment: claims 1, 4, 5, 7, 10 and 11 have been amended; claim 12 has been cancelled.  Thus, claims 1-11 are presently pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the open distal” (line 13) is recommended to be replaced with –the open distal end-; and “intratreacheal” (last line) is recommended to be replaced with – intratracheal-.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “the inspiratory fluid path” is recommended to be replaced with – the inspiratory fluid pathway-.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “the expiratory fluid path” is recommended to be replaced with – the expiratory fluid pathway-.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  component…configured to remove fluid from the intratracheal region via periodic suctioning” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “a pharyngeal suction component parallel to at least one of said first lumen and said second lumen and configured to remove fluid from the intratracheal region via periodic suctioning”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The remaining claims 2-11 are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 1, claim limitation “a pharyngeal suction component …configured to remove fluid from the intratracheal region via periodic suctioning” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Regarding claim 2, the term “substantially [perpendicularly]” and “substantially [straight]” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The remaining claims 3-11 are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8 and 9, as best understood, are rejected under 35 U.S.C. 102(b) as being anticipated by Schmidt (US 4,881,542).
Regarding claim 1, Schmidt discloses a ventilation catheter 10 configured
to engage with pre-pharyngeal/pharynx and intratracheal regions of an airway and for operably securing to an airway management system ventilation system (see abstract and col. 3, lines 19-30), the catheter comprising
an open distal end 15 (fig. 6) for allowing new inspiratory fluid from the airway management system to flow into a patient and used inspiratory fluid from the patent to flow back to the airway (col. 4, lines 4-14);

a single lumen portion formed from an intersection of the first lumen with the second lumen (at the terminal point of the partition 16 as shown in fig. 6) for protrusion into the intratracheal region, past the vocal cord (“a tubular flexible probe for introduction into the trachea and, respectively, into the bronchial system”, see col. 1, lines 8-11); the single lumen portion for protrusion into the intratracheal region including the open distal end 15 (fig. 6)
at least one check valve 51 secured to the second lumen 2 (fig. 3) to prevent inadvertent pneumatic back flow (see col. 7, lines 22-28), and
as best understood, a pharyngeal suction component 5 parallel to at least one of said first lumen 1 and said second lumen 2 (fig. 3) and configured to remove fluid from the intratracheal region via periodic suctioning (“connecting pieces 5 for suctioning”, see col. 7, lines 22-28)
Regarding claim 2, as best understood, Schmidt discloses wherein said second lumen 1 intersects substantially perpendicularly with said first lumen 2 (fig. 6), said double lumen portion (fig. 6, it is noted that in as far as the instant application depicts 
Regarding claims 8-9, Schmidt discloses wherein the new inspiratory fluid can be a gas (col. 7, lines 47-50, it is noted that the device having the new inspiratory fluid path is capable of introducing respiration gas through this fluid path), wherein said double lumen portion is sized to be positioned upstream of the patient's vocal chords with the single lumen portion extending past the patient's vocal chords into the patient's trachea (col. 3, lines 19-26).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Gobel (US 6,526,977).
Regarding claim 3, Schmidt does not disclose an inflatable cuff secured to
the single lumen portion. However, Gobel teaches a tracheal tube with an inflatable cuff 5 (Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tracheal tube of Schmidt to include an inflatable cuff, as taught and suggested by Gobel, to be secured to the single lumen portion for the purpose of allowing secretions flowing in the trachea to be inhibited by the cuff (see Gobel, col. 7, line 65).
Regarding claim 4, the inflatable cuff of Gobel includes an elongate channel 12, wherein the inflatable cuff 5 is configured to be located in a trachea (fig. 1, see col. 6, lines 66-67) of a patient thereby defining an airway leaking channel (col. 7, line 59).
Regarding claim 5, the modified Schmidt device does not disclose that the airway leaking channel is sized to allow about 10% of the inspiratory fluid flow to leak therethrough. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the leaking channels of the Schmidt device to be sized to allow about 10% of the inspiratory fluid flow to leak through, as suggested by Gobel, for the purpose of permitting only a small amount of fluid should flow through the cuff capillaries (Gobel‘s col. 7, lines 59-65), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233.5.
Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Abramson (US 4,166,467).
Regarding claim 6, Schmidt does not disclose a bite protector on the double lumen portion. However, Abramson teaches a bite protector (col. 1, lines 55-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tracheal tube of Schmidt to include a bite protector on the double lumen portion, as taught by Abramson, for the purpose of preventing the patient from biting into and damaging the tracheal tube.
Regarding claim 7, the bite protector of Abramson noted with respect to claim 6 includes a channel 41 (Figure 4) for permitting access to the inspiratory fluid pathway within the ventilation catheter.
Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schmidt in view of Jacobs (US 3,682,166).
Regarding claims 10-11, Schmidt discloses the endotracheal tube structure with expiratory fluid pathway, but is silent regarding the provision in said expiratory fluid pathway of a secretion collector including a secretion chamber for collecting pulmonary secretions and pulmonary fluids collected from the patient though the expiratory pathway. However, Jacobs teaches a patient ventilation system (fig. 5) wherein the expiratory fluid path includes a secretion collector with a secretion chamber (sputum cup 17) for collecting pulmonary secretions and pulmonary fluids collected from the patient though the expiratory path. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Schmidt’s endotracheal tube structure with expiratory fluid path to include in said expiratory fluid path a secretion collector with a secretion chamber for collecting pulmonary secretions and pulmonary fluids collected from the patient though the expiratory path, as taught by Jacobs, for the purpose of providing a suitable collecting storage in which the secretions can be disposed and isolated from exposure to healthcare providers in order to prevent contaminating the environment or the ventilation system with potentially infectious or corrosive patient secretions.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,839,755 in view of Schmidt, Gobel, Abramson and/or Jacobs. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 9,839,755 in view of Schmidt, Gobel, Abramson and/or Jacobs (see discussion above) teach essentially all the claimed features.
Response to Arguments
Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive for the following reasons:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The degree of perpendicular refers to the point at which the intersection occurs”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
In response to applicant’s remark regarding claim 1 that “Schmidt fails to disclose all the limitations of claim 1 and therefore cannot anticipate claim 1 under § 102(b), The instant application requires that the portion having a first and second lumen (dual lumen portion) be configured "to occupy the prepharyngeal/  region -upstream from the vocal cords" The office action cites figure 6 as teaching the above limitation” and “Schmidt clearly teaches a dual lumen portion that is configured to extend well into the trachea. Wall 16 extends until just before the distal end. The distal end taught by Schmidt is configured to be placed downstream of the vocal cords”, the examiner respectfully disagrees. 
It is noted that the claim merely requires “the first lumen parallel to the second lumen and configured to occupy the prepharyngeal/pharynx region upstream from the vocal cord”, as such Schmidt ‘s first and second lumens of catheter or probe 10, when introduced into the trachea (see col. 1, lines 8-10), would occupy the prepharyngeal/pharynx region which is located upstream from the vocal cord), thus appears to comprehend the claimed language.
In response to applicant's argument regarding claim 1 that the reference Schmidt fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “at least one check-valve positioned within at least one of the first lumen and the second lumen to minimize mixing of the used and new inspiratory fluids”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/QUANG D THANH/Primary Examiner, Art Unit 3785